Filed 3/11/22 In re B.K. CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 In re B.K. et al., Persons Coming
 Under the Juvenile Court Law.

 HUMBOLDT COUNTY
 DEPARTMENT OF SOCIAL
 SERVICES,
           Plaintiff and Respondent,                                     A162299
 v.
                                                                         (Humboldt County Super. Ct.
           C.C. et al.
                                                                         Nos. JV2000158, JV2000159,
           Defendants and Appellants.                                    JV2000160)



         Mother C.C. and father D.A. appeal the juvenile court’s jurisdictional
finding that they placed the children at risk of serious physical harm by
repeatedly engaging in domestic violence in their home in the fall of 2020
while the children were present in the home. (Welf. & Inst. Code, § 300,
subd. (b).) The parents assert that the petition failed to state a prima facie
case for relief and that the juvenile court therefore erred when it denied
mother’s motion akin to a demurrer. The parents also argue that the juvenile
court’s jurisdictional findings are not supported by substantial evidence. The
parents urge this court to reverse the juvenile court’s dispositional order




                                                               1
declaring the children dependents of the juvenile court and ordering the
parents to engage in family maintenance services.
      Respondent Humboldt County Department of Social Services
(Department) asked this court to take judicial notice that the juvenile court
terminated jurisdiction over the children and dismissed the dependency cases
while the parents’ appeals were pending. The Department argues that the
appeals must be dismissed as moot. The parents oppose dismissal, arguing
that the matter is not moot because the parents have suffered, and may
continue to suffer, collateral consequences from the juvenile court’s findings.
We agree with the Department that dismissal is appropriate under the
circumstances presented in this case.
             FACTUAL AND PROCEDURAL BACKGROUND
     The Department Files Non-Detained Petitions Alleging That
      Children Are At-Risk Due to Parents’ Domestic Violence
      On November 9, 2020, the Department filed dependency petitions
regarding B.K., R.R., and M.A., which contained a single allegation under
Welfare and Institutions Code section 300, subdivision (b), that the parents
had placed the children at risk of serious physical harm due to the parents’
failure to protect the children, or alternatively, because of the inability of the
parents to provide regular care due to the parents’ mental illness,
developmental disability, or substance abuse:
      “b-1. [Father] and [mother] engage in domestic violence in the home
where [B.K.] and his half siblings live. After the birth of [M.A.] in 2019, the
mother was observed to have two black eyes and on 09/10/2020, the mother
reported that [father] left a visible mark on the underside of her chin and
spat on her three times. [Father] broke her phone and damaged her
windshield. The mother has failed to protect [B.K.], [M.A.], and [R.R.] from




                                        2
the actions of the father. The presence of physical domestic violence in the
home places [the children] at risk of physical harm.”
      The Department did not remove any of the children from parental
custody. In its court report in support of the non-detained petitions, the
Department summarized the evidence of domestic violence, which the
Department believed placed the children at risk.1
      On September 10, 2020, mother reported to the Humboldt County
Sheriff’s Office that father had verbally and physically assaulted her at home
while the children were in another room. Father allegedly yelled at mother,
spit on her several times, and hit her under the chin to force her to look up at
him, leaving a scratch on her neck. Father punched a hole in the wall, then,
as mother attempted to photograph the damage, smashed the mother’s
phone, stomped on a guitar, and broke the windshield of mother’s car.
Mother later wanted to redact her statement. Based on prior domestic
violence referrals, the Department believed that mother minimized the
severity of intimate partner violence and that she would not cooperate with
law enforcement.
      On September 23, 2020, mother called Sheriff’s deputies to report that
father had hit her in the face and left. Mother was shaking and upset when
law enforcement arrived and the lower left side of her lip was red and
swollen. She said that father had called her a “dirty bitch” and spit on her.
When mother removed the shirt that father had spit on, father grabbed the
shirt, twisting mother’s finger in the process. Mother said that the children
did not see the altercation because it happened in the living room and the



      1The evidentiary reports filed by the Department in B.K.’s case and in
R.R. and M.A.’s case are almost identical. Citations are to the reports filed in
R.R. and M.A.’s case.


                                       3
children were in their bedrooms. Mother said that father had hit her many
times in the past, but she did not report it. Mother declined an emergency
protective order (EPO) on September 23, 2020, because she had already
applied for a restraining order. Mother told the deputies that she and father
broke up in 2017, but he came to her home daily to see the children, showing
up whenever he felt like it.
      On September 25, 2020, two Department social workers made an
unannounced visit to the family home. When father came outside to speak
with the social workers, he denied engaging in domestic violence with
mother. The social workers saw B.K. and R.R. playing in the yard and asked
to speak with them. Father told the children “this is who he had warned the
children about,” adding that the children should not speak to the social
workers because they “were the people who were going to hurt their family.”
The children appeared happy and comfortable in father’s presence.
      Social Worker Bartosch spoke to the mother by phone on September 28,
2020. Mother said that the children were unaware of the domestic violence
incident that occurred on September 10, 2020, because they were in another
room doing yoga. Mother minimized the September 10 incident and said that
father had not meant to hurt her. Mother also told Bartosch that she was
involved in a domestic violence incident earlier in the day on September 28,
when father had yelled at her and spit on her because he was angry that she
had called law enforcement. Mother did not think that the children had seen
or heard anything because they were in the living room and the altercation
occurred in the bathroom.
      When law enforcement responded to the family home on September 28,
mother told them that father had intentionally spit on her five times and
thrown a ball at her face the previous day because he was angry that



                                      4
Department social workers had visited the home. Father was arrested and
served with a temporary restraining order, which mother had obtained on
September 8, 2020.2
      Mother brought all three children to the park for a meeting with
Bartosch on October 13, 2020. The children were in good spirits and free
from injury. Mother recanted many of her previous statements about the
September 10, 2020 domestic violence incident. Mother told the social
worker that the district attorney decided not to file charges against father
after mother told him that she “had lied and/or exaggerated the things she
reported about [father] because she was mad at him.” Mother had dropped
her application for a restraining order because she did not feel she needed it.
Mother said that father was staying with a friend and coming to her home to
see the children and this was working well. Bartosch gave mother referrals
for behavioral health counseling and domestic violence resources despite
mother’s protest that neither she nor father needed domestic violence or
anger management services. Bartosch tried, unsuccessfully, to speak to R.R.
B.K. told Bartosch that he lived full time with mother and father, who he
thought of as a father, and that “his house was happy and he did not have
any worries.” B.K. said that father was nice to the children.
      Also on October 13, 2020, Bartosch had a telephone conversation with a
friend of mother’s. Mother’s friend said she had dated father 9 to 10 years
ago “and he was just as abusive as always.” The friend said that mother was

      2 Mother told Bartosch that she had not listed the children as protected
parties on her application for a DVRO “she did not have worries about
[father] and the children.” Despite mother’s statement to the social worker,
the temporary restraining order contains a preliminary finding that father
may present a child abduction risk and orders that father would have no
visitation with R.R. and M.A. pending the hearing on mother’s application for
a DVRO.


                                       5
isolated and that father smashed mother’s laptop or phone to restrict
mother’s ability to talk to other people. She said that mother told her that
father beats her in front of the children. Mother’s friend said that she had
seen mother apply make-up in an attempt to cover up a black eye. When the
youngest child was born, father allegedly forced mother to leave the hospital
early so that people would not ask questions about her black eye. “One time
the friend called [Child Welfare Services] and [father] called her and said
‘you’re gonna call on us?’ That is why she has two black eyes.” Mother’s
friend thought that father treated B.K. worse than he treated the girls. She
said that father was not allowed to visit a child of his who lives in
Pennsylvania because he had badly beaten that child’s mother.
      The Department’s investigation uncovered six prior referrals regarding
mother and/or father, four of which had been investigated.
      On August 1, 2017, the Department received a referral which alleged
general neglect of B.K. and general neglect and physical abuse of R.R. It was
alleged that mother used boiling hot water to ritually cleanse baby R.R.,
causing her to scream in pain. Mother explained that although the bath
water had been boiled, it was used warm and did not cause pain. R.R. had no
visible injuries. B.K. told the social worker that mother and father popped
him in the mouth when he was in trouble. The Department examined the
children’s medical records from a visit to the emergency room at Mad River
Hospital and did not discover any suspicious medical issues for either child.
The referral was deemed unfounded as to B.K. and inconclusive as to R.R.
      On August 13, 2018, the Department received a referral which alleged
that father yelled at B.K. and “whooped” him, and that B.K. and R.R.
appeared “fixated on food.” It was difficult for the sheriff and the
Department to make contact with the family. Mother refused to allow the



                                        6
social worker to interview the children despite the social worker presenting a
warrant. Neither child appeared to be underweight. The allegations were
deemed inconclusive.
      On March 26, 2019, the Department received a referral alleging
general neglect of B.K. shortly after the birth of M.A. Mother had two black
eyes; she told the reporting party that she was holding the baby when she
received the injury. B.K. allegedly had marks on his face as a result of being
hit by father. On March 25, 2019, a friend of mother’s had asked the sheriff’s
office to conduct a welfare check because mother had a black eye and was
texting “erratic, nonsensical statements,” and when the friend tried to call
mother a male answered, yelling nonsensical statements. Representatives of
the Humboldt County Sheriff’s Department told the Department that officers
“had gone to the home and that everything was fine and the social worker
[should] not to go to the home.” The allegations were deemed inconclusive
because the social worker was unable to meet with the family.
      The fourth referral which was investigated was the September 10, 2020
domestic violence incident described above. The allegations were deemed
inconclusive.
      The Department filed an addendum on December 1, 2020, which
documented the increasingly hostile communications between the parents
and the Department. On November 16, 2020, mother accused Bartosch of
being corrupt, lying, and “trying to exploit my family for money for the state.”
Mother said that she had lost her job as a behavioral aide because the
Department had opened a child welfare case. She told Bartosch that the case
was “bogus,” and that she was a good mother and the kids were safe. After
apparently receiving and reviewing the Department’s initial court report,
mother called Bartosch to say that her friend Christine was biased and



                                       7
unreliable, and that information provided by Christine should not be part of
the court report. According to mother, Christine made a false referral about
mother having a black eye around the time of M.A.’s birth because Christine
was jealous that mother had a baby. Mother told the social worker that
father “has been wonderful with the kids and would never hurt them.” She
suggested that the Department’s allegations may have been racially
motivated because father is Black.
      The addendum also included evidence of the Department’s contacts
with community members familiar with the family. R.R.’s Head Start worker
told Bartosch that mother and the younger children had regularly attended
playgroups since 2019. The Head Start worker had observed the children
when she dropped off activity packets at the home and heard the children
laughing and playing in the background when she called mother on the
phone. The Head Start worker “has had no concerns for the children’s safety
in the home.” Bartosch also spoke to a representative of the Family Resource
Center in Manila who had regularly interacted with the family at play groups
and day camp. The representative described mother as “super helpful and
involved,” and said she “did not have any worries for the children or the
mother.” Finally, a family friend told the social worker that in the two and
one-half years she had known the family, she had observed “nothing but
positive interactions between [father] and the family,” and that “she
absolutely did not have any worries for the children’s or the mother’s safety.”
                Summary of Juvenile Court Proceedings
                    Prior to Jurisdiction Hearing
      Mother was present at the initial hearing on December 1, 2020. The
juvenile court appointed counsel for the mother, father, and the children, and
ordered that the children remain in the care of mother and father. The
parents denied the allegation in the petition and requested that a jurisdiction


                                       8
hearing be set without a time waiver. The court set the jurisdiction hearing
for December 28, 2020.
        On December 17, 2020, mother filed a motion akin to a demurrer which
alleged that the petition was facially insufficient because (1) the petition did
not allege that the children were present during any alleged instance of
domestic violence, (2) the alleged perpetrator, father, does not reside in the
home with the children, and (3) “the children are reported as being healthy
and happy.” At the pretrial conference on December 17, 2020, mother
requested a continuance of the jurisdiction hearing. The court agreed to re-
set the jurisdiction hearing when the matter was called on December 28,
2020.
        Mother’s motion akin to a demurrer was heard on December 30, 2020.3
Mother’s attorney argued that the petition lacked specificity, was based, in
part, on hearsay from an unknown declarant, and, because it did not state
the dates of prior domestic violence incidents, “is basically making it difficult
for mother to assert her rights in the case and know what . . . she needs to
answer.” Counsel for the children agreed that “the petitions could be drafted
a little bit better with dates and more specificity.” Mother asked the court to
dismiss the petition. Father joined in mother’s request to dismiss the
petition.4




       Mother was not present when the case was called on December 28,
        3

2020. The court continued the hearing to December 30, 2020, at mother’s
request. Mother was present for the argument on December 30, 2020.
       Through his court-appointed attorney, father also objected to the
        4

juvenile court appointing counsel for him and asked to be allowed to
represent himself. Following the jurisdiction hearing, the juvenile court
denied father’s request to represent himself. This issue has not been raised
on appeal.


                                        9
      The Department objected that mother’s motion was untimely or waived
because mother had entered a denial of the allegations at the initial hearing.
The Department asked the court to review the cases cited in its pretrial
statement, which upheld a juvenile court taking jurisdiction based on
domestic violence in a child’s household even if the child had not been
physically present when the domestic violence occurred. The Department
further noted that it had submitted evidence in its jurisdiction report, which
“do[es] provide a time frame” for prior incidents of domestic violence. The
Department indicated that it could not verify mother’s statement that father
did not reside in the same home as mother and the children: “I don’t know if
he’s in the house now. The one time that the social workers attempted to see
the children, they had to bring the sheriffs to the home because mother would
not allow them access and father was in the family home at that time.”
Finally, the Department expressed concern about mother’s ability to protect
the children from future incidents of domestic violence, noting that there had
been a prior criminal case based on domestic violence, and that mother had
recently filed, then withdrawn, an application for a DVRO.
      The court overruled the Department’s objection to the timeliness of
mother’s motion. Finding that the petitions “adequately state a cause of
action,” the court denied mother’s motion akin to a demurrer. The court re-
set the jurisdiction hearing for February 5, 2021.




                                      10
               The Jurisdiction and Disposition Hearings
      On February 5, 2021, the Department filed its jurisdiction report
setting forth the evidence which supported the petitions.5 The evidence
initially submitted in support of the non-detained petition was augmented
with the additional evidence discussed below.
      The Department summarized mother and father’s criminal histories.
Mother had two arrests in 2019 for traffic infractions and resisting an officer,
but no convictions. Father had an extensive history of misdemeanor arrests
between 1996 and 2020. Father had been arrested multiple times on charges
of public intoxication and driving under the influence; he was convicted of
driving under the influence of alcohol in 2005. Father was arrested in 2013,
2018, and 2020 on domestic violence charges. He was convicted of
misdemeanor spousal battery (Pen. Code, § 243, subd. (e)(1))6 in 2018.
      Additionally, the Department summarized Social Worker Winston’s
introduction as the family’s ongoing social worker and described her efforts to
meet with the family. Winston attempted to call mother, but she did not
answer. Mother sent Winston a text message denying the social worker’s
request to see the children during a home visit because mother was
“enforcing [her] right to privacy and due process.” Winston thereafter
obtained a warrant which authorized her to enter the home. Despite being
shown the signed warrant on December 9, 2020, mother told the social
workers and sheriff’s deputies that they could not enter the home unless they
removed their shoes and agreed to be filmed. After the social workers

      5 Although the report was filed on the day of the jurisdiction hearing,
the record reflects that it was served on mother, father, their respective
attorneys, and the children’s attorney on December 16, 2021.
      6Further statutory references will be to the Penal Code except as
otherwise indicated.


                                       11
declined to remove their shoes or submit to videorecording, mother allowed
them to view B.K. and R.R. and parts of the home by opening the door and
windows. The children, who were playing with toys in the living room,
appeared clean and had no visible marks or bruises. The living room,
kitchen, and children’s bedroom appeared to be clean. When the social
workers asked to speak with father, mother said she thought he had been at
the home, but was no longer present. Mother declined to provide any other
mailing address for father.
      The Department attached copies of Humboldt County Sheriff’s
Department reports pertaining to its investigation of the following domestic
violence incidents: September 10, 2020, September 23, 2020, and September
27 and 28, 2020. Additionally, the Department attached the sheriff’s
documentation of a 911 hang up call from the home on December 1, 2020, in
which a male could be heard yelling at a female while a child was crying.
      Neither parent attended the jurisdiction hearing on February 5, 2021.
Mother’s oral motion to continue was denied for failure to state good cause.
The court received the Department’s jurisdiction report and the sheriff’s
report dated March 28, 2019, which was offered by father. The juvenile court
amended the sole allegation of the petitions to strike the reference to mother
having two black eyes shortly after the birth of M.A. in 2019, and sustained
the allegation as amended. While acknowledging that the family has “a
number of strengths that are identified . . . in the jurisdictional report” the
juvenile court found that “absolutely, the court has grounds to establish
jurisdiction.”
      The parents did not attend the disposition hearing noticed for March 4,
2021. The children’s attorney told the court that “[t]hese parents will not
allow me to see these children, nor will they bring them in for me to visit with



                                       12
these children[.]” The court continued the disposition hearing on its own
motion to March 23, 2021, to allow the children’s attorney to meet with her
clients.
      Neither parent attended the continued disposition hearing on March
23, 2021. The court received the disposition report. The Department
described the parents as an intact couple, but was unaware if father was
living in the home at the time of disposition. The Department’s evidence
established that the parents continued to resist the social workers’ efforts to
engage the family.7 Through counsel, mother and father objected to the court
taking jurisdiction and to the Department’s recommendation that the parents
participate in family maintenance services. The juvenile court declared the
children dependents and adopted the Department’s recommendation for
family maintenance services.8
      Mother filed a timely notice of appeal from the disposition orders on
March 24, 2021. Father filed a timely notice of appeal from the disposition
orders on April 6, 2021.
   The Department Requests Judicial Notice That the Dependency
       Court Has Terminated Jurisdiction Over the Children
      On December 21, 2021, the Department filed a request for judicial
notice of the juvenile court’s decision to terminate jurisdiction at the six-
month review of family maintenance on September 23, 2021. The


      7The Department considered offering voluntary services, but rejected
that option due to the parents’ unwillingness to engage with the social
worker. The Department also considered withdrawing the petition, but
decided that this would place the children at continued risk of exposure to
domestic violence in the home and subject them to a “substantial risk of
serious emotional harm[.]”
      8The juvenile court’s written disposition orders are not part of the
record on appeal.


                                        13
Department concurrently filed its respondent’s brief, which requested that
the parents’ appeals be dismissed as moot. This court granted the request for
judicial notice on January 10, 2022.
      At the six-month review, the juvenile court found that neither parent
had complied with their respective case plan, and that the parents had made
“no progress” towards alleviating or mitigating the causes which necessitated
the juvenile court’s intervention. Nevertheless, the court found by a
preponderance of the evidence that the conditions which justified initial
assumption of jurisdiction under Welfare and Institutions Code section 300
no longer existed and were not likely to exist if supervision was withdrawn.
The orders terminating the dependency cases were filed on September 29,
2021.9
                                DISCUSSION
      “ ‘[A]n action that originally was based on a justiciable controversy
cannot be maintained on appeal if all the questions become moot by
subsequent acts or events. A reversal in such a case would be without
practical effect, and the appeal will therefore be dismissed.’ ” (In re Dani R.
(2001) 89 Cal.App.4th 402, 404–405.) Generally, termination of juvenile
court jurisdiction “renders an appeal from a previous order in the dependency
proceedings moot.” (In re C.C. (2009) 172 Cal.App.4th 1481, 1488.)
“However, dismissal for mootness in such circumstances is not automatic, but
must be decided on a case-by-case basis.” (Ibid; In re Emily L. (2021) 73
Cal.App.5th 1, 13–14.) “[T]he critical factor in considering whether a


      9 The request for judicial notice did not include a “Final Juvenile
Custody Order” or “JV-200” for any of the children. The parties’ argument
assumes, as we will also assume, that B.K. remained in mother’s sole
custody, while R.R. and M.A. remained in the joint custody of mother and
father.


                                       14
dependency appeal is moot is whether the appellate court can provide any
effective relief if it finds reversible error.” (In re N.S. (2016) 245 Cal.App.4th
53, 60; see also In re Michelle M. (1992) 8 Cal.App.4th 326, 328–329.)
      An appellate court “may exercise its inherent discretion to resolve an
issue when there remain ‘material questions for the court’s determination’
[citation], where a ‘pending case poses an issue of broad public interest that is
likely to recur’ [citation], or where ‘there is a likelihood of recurrence of the
controversy between the same parties or others.’ ” (In re N.S., supra,
245 Cal.App.4th at p. 59.) The party seeking such discretionary review must
demonstrate the legal or practical consequences that will result from the
jurisdictional findings they seek to reverse. (In re I.A. (2011) 201 Cal.App.4th
1484, 1493.) The parents offer several reasons why they believe that their
appeals should not be dismissed as moot.
      First, the parents assert that because the dismissal of a dependency
appeal operates as an affirmance of the underlying findings and orders (In re
C.C., supra, 172 Cal.App.4th at p. 1489), it would be unfair to deprive them of
the opportunity on appeal “to clear their names and remove the stigma.”
Mother argues that she “disagreed with the contentions that she engaged in
domestic violence and that there was physical domestic violence in the home
which placed the children at risk of physical harm,” and is “distressed” by the
juvenile court’s findings. Mother’s desire to be vindicated on appeal is not a
sufficient reason to proceed with an appeal that has been rendered moot. The
proper place to contest the jurisdictional and dispositional findings was in the
juvenile court. Neither of the parents appeared at the jurisdiction or
disposition hearing. The juvenile court noted at jurisdiction that the parents’
absence was “unfortunate,” and suggested that had the parents been present
to present their side of the case “it might have been that the family is



                                        15
addressing the issue enough on a . . . level that the court would think that
jurisdiction wasn’t necessary[.]”
      Second, the parents worry that the juvenile court’s findings could be
used against them in future hearings in family court or a future dependency
case. In In re Joshua C. (1994) 24 Cal.App.4th 1544, 1548, for example, the
appellate court decided to hear father’s appeal of jurisdictional findings that
he had sexually abused his daughter, notwithstanding the termination of the
dependency proceedings, because those findings were the basis of restrictive
custody and visitation orders that continued to negatively affect the father.
(See also In re J.K. (2009) 174 Cal.App.4th 1426, 1431–1432.) This case is
distinguishable because “the dismissal order here was favorable to [the
parents] and does not form the basis of any adverse custody ruling.” (In re
N.S., supra, 245 Cal.App.4th at p. 61.) Speculation about the possible use of
the juvenile court’s findings in a future dependency or family law case is an
insufficient ground to continue with an appeal of the juvenile court’s
jurisdictional or dispositional findings and orders once the juvenile court has
terminated jurisdiction. (See, e.g., In re. I.A., supra, 201 Cal.App.4th at
p. 1493; In re N.S., at p. 62 [“We see no reason to review the juvenile court’s
jurisdictional findings here on the basis of such speculation or caution”].)
      Third, the parents argue that the appeal is not moot because the
parents face the collateral consequence of being listed on the California Child
Abuse Central Index (CACI) if the jurisdictional and dispositional findings
are not reversed. Mother argues that the harm is not theoretical given that
the Department admitted that it submitted the parents’ names to CACI and
mother lost her job as a behavioral aide as a result. We discuss below the




                                       16
reasons we have determined that, based on the unique facts of this case,
dismissal of this case is appropriate.10
      The Department is required to “forward to the Department of Justice a
report in writing of every case it investigates of known or suspected child
abuse or severe neglect that is determined to be substantiated, other than
cases coming within subdivision (b) of Section 11165.2.”11 (§ 11169, subd. (a).)
The Department must notify a known or suspected child abuser in writing
that he or she has been reported to CACI. (§ 11169, subd. (c).) A person
listed on CACI generally has the right to a hearing before the agency that
requested his or her inclusion to challenge the listing. (§ 11169, subd. (d).)


      10 The issue of whether an appeal of a juvenile court’s jurisdictional
orders is moot based on a parent’s assertion that he or she may be barred
from challenging a CACI listing is currently under review by the California
Supreme Court. (In re D.P. (Feb. 10, 2021, B301135) [nonpub. opn.], review
granted May 26, 2021, S267429.)
      11 “[T]he term ‘child abuse or neglect’ includes physical injury or death
inflicted by other than accidental means upon a child by another person,
sexual abuse as defined in Section 11165.1, neglect as defined in Section
11165.2, the willful harming or injuring of a child or the endangering of the
person or health of a child, as defined in Section 11165.3, and unlawful
corporal punishment or injury as defined in Section 11165.4.” (§ 11165.6.)
      “ ‘Severe neglect’ means the negligent failure of a person having the
care or custody of a child to protect the child from severe malnutrition or
medically diagnosed nonorganic failure to thrive [or] . . . those situations of
neglect where any person having the care or custody of a child willfully
causes or permits the person or health of the child to be placed in a situation
such that his or her person or health is endangered, as proscribed by Section
11165.3, including the intentional failure to provide adequate food, clothing,
shelter, or medical care.” (§ 11165.2, subd. (a).)
      Section 11165.2, subdivision (b), defines “general neglect” as “the
negligent failure of a person having the care or custody or a child to provide
adequate food, clothing, shelter, medical care, or supervision where no
physical injury has occurred.”


                                       17
However, “[a] hearing requested pursuant to subdivision (d) shall be denied
when a court of competent jurisdiction has determined that suspected child
abuse or neglect has occurred[.]” (§ 11169, subd. (e).) The parents assert that
a dismissal of their appeal will prevent them from requesting a hearing
before the Department to challenge their inclusion on CACI. We question
this conclusion, but even if it is true, we find that the parents are not
prejudiced based on the record in this case.
      As discussed above, only cases which have been investigated and
substantiated and which meet the statutory definition of “abuse” or “severe
neglect” must be reported to CACI. (§ 11169, subd. (a).) Although the
Department’s disposition report mentions that mother “lost her job as a
result of the investigation being sent to [CACI] as required by law,” nothing
in the record corroborates this statement nor explains why a referral to CACI
would have been made in this case. In the jurisdiction and disposition
reports, the Department states that none of the four referrals regarding
mother and father investigated by the Department, including, but not limited
to the September 10, 2020, domestic violence incident referenced in the
petition, were substantiated. According to the Department, all of its
investigations were inconclusive, a finding which need not be reported to the
Department of Justice for inclusion in CACI. Moreover, none of the
Department’s investigations revealed that any of the children were “abused”
or “severely neglected,” as defined in sections 11165.6 or 11165.2. The trial
court sustained an allegation based on “general neglect” as defined in section
11165.2, subdivision (b), a situation which is expressly exempted from the
reporting requirement. (§ 11169, subd. (a).) In short, despite the social
worker’s brief reference in the disposition report, it does not appear that the
parents’ names should have been referred to CACI given that neither the



                                       18
Department’s investigations nor the trial court’s finding met the statutory
criteria for doing so. Neither the trial court record nor the record augmented
on appeal contain evidence that a referral of either parent has actually been
made, or that either parent has been notified of a CACI referral as required
by section 11169, subdivision (c).
      The factual basis for the conclusion that mother lost her job as an “In
Home Supportive Services” employee due to a CACI referral is equally
murky. The record reflects that mother sent Bartosch a text message on
November 16, 2020, which accused the social worker of being “a liar,” and
pursuing a “bogus” case “to exploit my family for money for the state.”
Mother states in the text: “I lost my job as a behavioral aid [sic] because you
opened a case against me.” Mother did not present any evidence at
jurisdiction or disposition about where she was employed prior to the
Department’s investigation, nor did she state when or how she was
terminated from that job. It is also important to note that mother’s unsworn
statement about losing her job was made in the context of an acrimonious
communication with the Department. On this record, the parents have not
met their burden of demonstrating that either of them has suffered or will
suffer adverse consequences under section 11169, subdivision (e) unless this
court exercises its discretion to decide the merits of an otherwise moot
appeal.
                                DISPOSITION
      The appeals are dismissed as moot.




                                      19
                                         _________________________
                                         Mayfield, J.*


We concur:


_________________________
Richman, Acting P.J.


_________________________
Stewart, J.




In re B.K. et al. (A162299)


      * Judge of the Mendocino County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                    20